Citation Nr: 1702950	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-11 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to medications taken to treat the service-connected scar, dorsum left hand.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder. 

3.  Entitlement to service connection for an acquired psychiatric disorder. 

4.  Entitlement to an evaluation in excess of 10 percent for the service-connected scar, dorsum left hand.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to December 1986.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The RO originally adjudicated the Veteran's claim as entitlement to service connection for PTSD in the August 2009 rating decision.  The record, however, reveals an additional diagnosis of depressive disorder.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

As will be explained further below, the Veteran previously claimed entitlement to service connection for depression.  The claim was previously finally denied in a July 1992 rating decision by the RO.  The Veteran's current mental health claim is for entitlement to service connection for PTSD.  At the hearing, the Veteran agreed to the Board's characterization of this issue as an acquired psychiatric disorder, to include PTSD and depressive disorder.  This recharacterization implicates the Veteran's previous final denial for entitlement to service connection for depression.  However, the Veteran is not prejudiced either by the previous denial or the Board's recharacterization, as the Board has reopened the prior final decision and considered the claim on the merits.

In August 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The Board notes that the Veteran submitted evidence of financial hardship he has undergone, including a November 2016 statement directed to the Board claiming hardship due unemployment and homelessness.  Attached to the Veteran's November 2016 statement was documentation of his application for veteran's housing due to living with his parents and a statement from a primary care social worker assisting the Veteran with housing needs.  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  The Veteran's November 2016 statement is a motion to expedite his claim due to financial hardship.  The Board hereby grants the motion and this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder and service connection for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In a July 1992 rating decision, the RO denied service connection for depression based on the fact that the Veteran was not treated for depression in service and he was not diagnosed with depression until many years later.  The Veteran was notified of the adverse determination, he did not appeal the determination, and no new and material evidence was submitted within the applicable appeal period. 

2.  Since the final July 1992 decision, the Veteran submitted a new claim that the Board recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.  After the August 2016 hearing, the Veteran presented additional evidence related to an unestablished fact necessary to substantiate the claim. 

3.  In a correspondence received at the RO in August 2014, and prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw from appellate status the issue of an increased rating for his service-connected scar, dorsum left hand.


CONCLUSIONS OF LAW

1.  The July 1992 RO decision, which denied the Veteran's claim of entitlement to service connection for depression, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

2.  The additional evidence presented since the July 1992 RO decision is new and material, and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for withdrawal of an appeal as to the issue of entitlement to an increased rating for service-connected scar, dorsum left hand, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  

In an August 2014 correspondence, the Veteran requested withdrawal of his claim for an increased rating of his service-connected scar, dorsum left hand.  In an August 2014 correspondence, the Veteran's representative confirmed the Veteran's desire to withdraw this claim.

Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to an increased rating for his service-connected scar, dorsum left hand, and the claim is therefore dismissed.

II. Claim to Reopen

By way of background, the Board notes that the RO denied the claim for entitlement to service connection for depression in a July 1992 decision.  The RO pointed to the fact that the Veteran was not diagnosed with depression until many years after service and he was not treated in-service for depression.  The Veteran failed to appeal this decision, and the July 1992 decision became final.  

Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating a claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.  

Since the RO's previous final denial in July 1992, the Veteran's representative submitted a copy of a private evaluation by a licensed professional counselor from September 2016.  This psychiatric evaluation included an opinion on the relationship between the Veteran's in-service job duties and his current mental problems.  For the limited purposes of deciding whether to reopen the Veteran's claim, the credibility of this opinion is presumed.  Justus, 3 Vet. App. at 513.  Because a nexus opinion has been offered which evaluated the Veteran's acquired psychiatric disorder, the Board concludes that this newly received evidence is not cumulative of the record at the time of the July 1992 decision with respect to the issue of service connection for an acquired psychiatric disorder, and it raises a reasonable possibility of substantiating the Veteran's claim.  See Shade, 24 Vet. App. at 110.  As such, the evidence received since the July 1992 RO decision constitutes new and material evidence and the claim must be reopened.  38 C.F.R. § 3.156.


ORDER

The claim of entitlement to an increased rating for service-connected scar, dorsum left hand is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and to this extent only, the appeal is granted.


REMAND

Acquired Psychiatric Disorder

The Veteran seeks service connected for an acquired psychiatric disorder.  He asserted at the hearing that his acquired psychiatric disorder is a result of his in-service duties in a mortuary and his work assisting in cataloguing the personal effects of victims of an airline crash at the Dover Air Force Base mortuary.  

At an October 2015 VA examination, the Veteran was diagnosed with persistent depressive disorder, alcohol use disorder, in sustained full remission, cocaine use disorder, in sustained full remission, and personality disorder, unspecified.  The VA examiner noted that the record does not include a record of a competent medical professional diagnosing the Veteran with PTSD and the VA examiner did not diagnose the Veteran with PTSD.  The VA examiner noted that records from the doctor that the Veteran reported diagnosed him with PTSD do not include a diagnosis.  The VA examiner also pointed out that a later diagnosis of "PTSD partial remission" was based on the Veteran's reports, not a full PTSD assessment.  As for the Veteran's stressors, the VA examiner noted that his service at the Dover Air Force Base mortuary, Dover, Delaware, is not reflected in his service personnel records and, therefore, could not be corroborated.  The VA examiner concluded that his stressors do not meet the criteria for a diagnosis of PTSD using either the DSM IV or DSM V criteria.  Further, the VA examiner noted multiple inconsistencies in the Veteran's responses and possible symptom exaggeration for secondary gain.

After this VA examination, the Veteran's representative submitted a certificate documenting the Veteran's meritorious service at the Dover Air Force Base mortuary and an opinion linking the Veteran's in-service duties to symptoms of PTSD.  However, this opinion is not based on the entire record and additional medical evidence is necessary to decide the Veteran's claim. 

GERD

The Veteran seeks service connection for GERD, including as secondary to medications taken to treat the service-connected scar, dorsum left hand.  At the August 2016 hearing, the Veteran alleged that the ibuprofen he had been prescribed to treat his service-connected left hand condition causes his GERD and that a VA doctor at the Pittsburgh VA Medical Center (VAMC) had told him that his ibuprofen was causing his GERD.  The Veteran stated that this opinion was dated from 2009 or 2010. 

VA conducted an examination of the Veteran's GERD disability in February 2013 and an addendum was obtained in March 2015.  Both VA examiners concluded that the Veteran's GERD disability is less likely than not proximately due to his service connected scar, dorsum left hand.  However, the February 2013 VA examiner based her opinion on the fact that the Veteran did not take medication for his left hand scar, that he had a non-service-connected injury to his left hand due to a fall while he was not on active duty, and he was not treated for GERD.  While the VA examiner was correct that the Veteran's left hand injury was not service-connected, service connection was subsequently granted for residuals of his left hand surgical repair in December 2014.  The VA examiner was incorrect that the Veteran was not on active duty for this injury, as there is a July 1992 favorable line of duty determination regarding this incident and the subsequent July 1992 rating decision grants benefits based on this incident.  Further, the Veteran submitted documents at the August 2016 hearing showing a current diagnosis of GERD and active medications for GERD.  

As for the VA examiner's March 2015 addendum opinion, the VA examiner provided a thorough analysis of the Veteran's history of taking pain medications.  The VA examiner concluded that the Veteran's diagnosis of GERD was clear error based on the clinical criteria for diagnosing GERD.  Further, the VA examiner explained that the Veteran's complaints of GERD are not consistent with when he was taking certain pain medication and the Veteran failed to refill his prescriptions for pain medications or continuously complain of GERD symptoms.  However, the VA examiner's opinion focuses on ibuprofen (also called NSAIDs) and fails to answer the question of whether Tylenol can contribute to GERD.  Moreover, the VA examiner fails to provide a clear answer as to whether the Veteran's medication can cause GERD and to provide a sufficient rationale supporting his answer as to whether the Veteran's medication had caused his GERD in this case. 

Finally, neither VA examiner addressed all of the relevant evidence.  A service treatment record (STR) from July 1986 indicates that the Veteran was taking Tylenol for pain and Mylanta for indigestion.  Also, the Veteran identified a positive nexus opinion from a VA doctor in 2009 or 2010 at the hearing that is not reflected in the file.  Further, the Veteran provided additional evidence at the August 2016 hearing indicating a current diagnosis of GERD and current medication for this disability. 

As the medical evidence is insufficient to decide the Veteran's claim, additional development is necessary.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, and obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  Attempt to obtain the VA records the Veteran identified during the hearing, including records from 2009 or 2010 of treatment for GERD.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all records associated with the claims file, obtain an addendum opinion regarding the etiology of any acquired psychiatric disorder.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note such review, including review of the August 2016 hearing transcript, the Certificate of Achievement confirming the Veteran's presence at the Dover Air Force Base mortuary, and the September 2016 letter from T.S., licensed professional counselor.  The examiner should:

(a) identify all currently diagnosed acquired psychiatric disorders;

(b) for each identified acquired psychiatric disorder, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability was incurred in or aggravated during the Veteran's active service.

In rendering an opinion, the examiner should consider the Veteran's testimony at the August 2016 hearing, the evidence of his service at the Dover Air Force Base mortuary, and the September 2016 letter from T.S.

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.
 
The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After the above development has been completed, obtain an addendum opinion regarding the etiology of any gastrointestinal disability.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should specifically note review of the STR from July 1986 indicating the Veteran took Tylenol for pain and Mylanta for indigestion, any record obtained of a positive nexus opinion from 2009 or 2010 relating the Veteran's medications for his service-connected disabilities to his GERD, the August 2016 hearing transcript, and August 2016 the evidence of a current diagnosis of GERD and current medications for GERD.  The examiner should:

(a)  identify all currently diagnosed gastrointestinal disabilities; 

(b)  provide an opinion as to whether each diagnosed gastrointestinal disability is at least as likely as not (i.e. a 50 percent or greater probability) caused by, or otherwise related to his active duty service.

(c)  provide an opinion as to whether each diagnosed gastrointestinal disability is caused by a service-connected disability, to include medications taken to treat the service-connected disability. 

In rendering an opinion, the examiner should discuss the STR from July 1986 indicating the Veteran took Tylenol for pain and Mylanta for indigestion, any record obtained of a positive opinion from 2009 or 2010 relating the Veteran's medications for his service-connected disabilities to his GERD, the August 2016 hearing transcript, and the August 2016 evidence of a current diagnosis of GERD and current medications for GERD.

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.
 
The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After the above development has been completed, adjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


